U.S. SECURTIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q (Mark One) x Quarterly report under Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2015 ¨ Transition report under Section13 or 15(d) of the Exchange Act For the transition period from to Commission file number 000-32017 CENTERSTATE BANKS, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 59-3606741 (State or Other Jurisdictionof Incorporation or Organization) (I.R.S. EmployerIdentification No.) 42745 U.S. Highway 27 Davenport, Florida 33837 (Address of Principal Executive Offices) (863) 419-7750 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer: (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days:
